DETAILED ACTION
Applicant’s reply filed on 12/17/2021 is acknowledged. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Referring to claim 1, the limitation “wherein  the second plurality (of columns) is defined as C” is unclear or indefinite. It is not clear  C defines number of  the second plurality of columns or something else. Also, clarify the second plurality as the second plurality of columns.
Appropriate action is required.

Referring to claim 5, the limitation “each grid forms a zone, wherein a zone has a center circle or an annular ring shape” is unclear or indefinite. “a zone” lacks antecedent basis. Also, it is not clear that each zone or one zone of the zones has a center circle or an annular ring shape
Appropriate action is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaller et al. (US20160379853, hereinafter Schaller).
Referring to claim 1, Schaller discloses a heating system comprising: 
a printed circuit board (120 , paragraph 0029 states, “The printed circuit board 120 may include a plurality of highpower LEDs 130” figure 9 in view of figure 1); and 
light emitting diodes (LEDs) arranged in concentric circles on the printed circuit board (LEDS at 910e have 9 concentric circles and/or LEDS at 910c have 2 concentric circles of each having 5 circular rows and/or 910a having 1 concentric circle with 3 circular rows ), 
wherein the LEDs are electrically configured as one or more grids , each grid having a first plurality of rows,  and second plurality of column wherein (number of ) the second plurality (of columns) is defined as C (11), and number of LED in each concentric circle is odd multiple of C 
 each row comprises a second plurality of LEDs in parallel (the one or more grid having LEDS at 910b each having 9 rows and 7 groups and  each groups having 11 columns, each circular row would have odd multiple  of column which is 7*11=77  (7 is odd multiple of 11 columns) or  1*77 (columns)=77; and/or LEDS at 910b each having 10 rows and 7 groups and  each groups having 22 columns, each circular row would have odd multiple  of column which is 7*22=154 (7 is odd multiple of 22 columns)  or  1*154 (columns)=154, and/or the grid having LEDS at 910C each having 8 rows and 7 groups and  each groups having 33 columns, each circular row would have odd multiple  of column which is 7*33 (columns)=154 or 1*231 (columns)=154; the grid having LEDS at 910D each having 9 rows and 7 groups and  each groups having 44 columns, each circular row would have odd multiple  of column which is 7*44=308 or 1*308 (columns)=308 ).

Referring to claim 3, Schaller discloses the heating system of claim 1, wherein  the one or more grids comprises, wherein each grid forms a zone, wherein a zone has a center circle or an annular ring shape ( LEDS arrangement in 910a, 910b, 910c, 910d in figure 9 of Schaller).

Referring to claim 5, Schaller discloses the heating system of claim 1, The heating system of claim 1, wherein a number of rows in each grid is determined based on a grid voltage and a voltage drop across each LED (Schaller discloses the claimed structure rows in each grid, therefore, grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller.

Referring to claim 2, Schaller discloses the heating system of claim 1, but fails to disclose wherein the printed circuit board comprises exactly one signal routing layer.
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Schaller to have one signal layer in order to send and/or receive data or control signal between two components attached to other circuit board or between two parts of the circuit board or between component and circuit board.

Referring to claim 4, Schaller discloses the heating system of claim 1, but fails to disclose a plurality of grid power supplies, each in communication with a respective zone, such that LEDs in each zone are independently controlled.
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Schaller to each LED light zones connected to individual power source, because this type of arrangement would help to increase or decrease emitted light and/or heat by user’s need by switching some zones on while others off, or as dimmable or controllable source at different intensity. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller in view of Kim et al. (US20150028753, hereinafter Kim).

Referring to claim 6, Schaller discloses the heating system of claim 1, the number of rows in each grid is 80 or more (whole circuit board LEDS as one grid has rectangle sub grids each with multiple rows more than 80 in figure 9), but fails to disclose wherein the grid voltage is about 300V.
Kim discloses a driving power source of the LED lamp module may be a device supplying output power of DC 300V (paragraph 0059) and further discloses grid voltage and a voltage drop across each LED is known based on number of rows and voltage of each LED (see paragraph 0057).
It would have been obvious design choice and old to ordinary skill in the art before the effective filing date of the claimed invention to modify the printed circuit board of Schaller to have specific grids and grid voltages, ordinary skill in the art determines specific grid voltages based on technique given by Kim in order to generate certain brightens and/or heat. 

Referring to claim 7, Schaller in view of Kim disclose the heating system of claim 1, wherein a number of columns in each grid is 5 or more (see figure 9 of Schaller).

Response to Arguments
Applicant's arguments filed on 12/17/2021  have been fully considered but they are not persuasive. 
Responding to applicant’s arguments, applicant arguments are not convincing because Schaller discloses the one or more grid having LEDS at 910b each having 9 rows and 7 groups and  each groups having 11 columns, each circular row would have odd multiple  of column which is 11*7=77 (7 is odd multiple of 11 columns) or   1*77 =77 (1 is odd multiple of 77 columns) and/or LEDS at 910b each having 10 rows and 7 groups and  each groups having 22 columns, each circular row would have odd multiple  of column which is 7*22 (7 is odd multiple of 22 columns)=154 or  1*154 =154 (1 is odd multiple of 22 columns), and/or the grid having LEDS at 910C each having 8 rows and 7 groups and  each groups having 33 columns, each circular row would have odd multiple  of column which is 7*33=154 or 1*231 (columns)=154; the grid having LEDS at 910D each having 9 rows and 7 groups and  each groups having 44 columns, each circular row would have odd multiple  of column which is 7*44=308 or 1*308 (columns)=308. Therefore, staller has at least one circular row which has odd multiple of plurality of columns as described above.
Therefore, the applicant’s arguments are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251.  The examiner can normally be reached on 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847